ORDER

PER CURIAM.
Defendant appeals from his jury verdict based convictions of assault first degree, tampering in the first degree, receiving stolen property and armed criminal action. He also appeals denial of his post-conviction motion challenging the sentence on the assault conviction. We believe no jurisprudential purpose would be served by a written opinion and that the ruling on the Rule 29.15 motion is based on findings of facts that are not clearly erroneous and that no error of law appears. The parties have been furnished with a written státement of the reasons for affirmance.
*818Judgments affirmed. Rules 30.25(b) and 84.16(b).